Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-19-2005

Chhibba v. Federal Bureau
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4728




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chhibba v. Federal Bureau" (2005). 2005 Decisions. Paper 379.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/379


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4728
                                   ________________

                                   ASHOK CHHIBBA

                                             v.

              FEDERAL BUREAU OF PRISONS; HARLEY G. LAPPIN,
           in his official capacity as director of the Federal Bureau of Prisons;
                   WARDEN JOHN NASH, in his official capacity as
                         Warden of Federal Correctional Institution

                     _______________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 04-cv-04874)
                      District Judge: Honorable Freda L. Wolfson
                    _______________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 14, 2005
              Before: ALITO, SMITH AND COWEN, CIRCUIT JUDGES

                                (Filed October 19, 2005)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Ashok Chhibba appeals from the District Court’s order summarily dismissing his

habeas corpus petition filed under 28 U.S.C. § 2241. In his habeas petition, Chhibba

challenges the determination of the Bureau of Prisons (BOP) that he is eligible for pre-
release placement at a Community Corrections Center (CCC) for only the last ten percent

of his term of imprisonment. For the following reasons, we will dismiss the appeal as

moot.

        When he filed his habeas petition, Chhibba was incarcerated at the Federal

Correctional Institution in Fort Dix, New Jersey, serving a sentence of 24 months

imposed by the United States District Court for the Eastern District of New York. On

February 11, 2004, the BOP notified Chhibba that his projected release date is October

14, 2005. The BOP also informed Chhibba that he is eligible for pre-release placement at

a CCC beginning August 13, 2005. According to Chhibba, the BOP based its calculation

on its interpretation that 18 U.S.C. § 3624(c) authorizes pre-release to a CCC for the

lesser of the last ten percent of the time to be served or six months.

        In October 2004, Chhibba challenged the BOP’s decision by filing a § 2241 habeas

corpus petition in the District Court. Without ordering service of the petition or receiving

a response from the BOP, the District Court rejected Chhibba’s position and summarily

dismissed his habeas petition. Chhibba appeals. While his appeal has been pending,

Chhibba has been placed in a CCC in New York. He is still scheduled for complete

release from custody on October 14, 2005.

        Before we can exercise jurisdiction, we must determine whether the appeal

presents an Article III case or controversy. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).

Even if a case or controversy existed throughout the District Court proceedings, we must



                                              2
decide that one currently exists. See Okereke v. United States, 307 F.3d 117, 121 (3d Cir.

2002). The relevant question is whether Chhibba “has suffered or is threatened with an

actual injury traceable to the District Court’s decision that can be redressed by a favorable

decision here.” Id. If not, we must dismiss the appeal as moot. Id.

       Here, Chhibba sought relief in the form of placement at a CCC for the last six

months of his sentence. As noted previously, he is now in custody at a CCC. Even if we

were to render a decision in favor of Chhibba, we can provide no redress for any injury he

may have suffered. In short, Chhibba’s appeal has been rendered moot by his placement

in a CCC, and we must dismiss it. All pending motions are denied as moot.




                                              3